Citation Nr: 0810945	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a fracture of the 
right malleolus, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to an increased (compensable) evaluation for 
a scar of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2003, which denied increased ratings for post-
traumatic stress disorder (PTSD), a gunshot wound of the left 
calf, a gunshot wound of the left foot, a fracture of the 
right malleolus, hemorrhoids, and a scar of the right thigh, 
as well as a total disability based on individual 
unemployability (TDIU) rating.  

After the appeal as to these issues was perfected, in a March 
2005 Decision Review Officer (DRO) decision, the RO granted a 
100 percent rating for PTSD, effective the date of receipt of 
the TDIU claim, in April 2003.  This decision constituted a 
complete grant of the benefit sought as to the rating for 
PTSD, and rendered the TDIU issue moot.  See 38 C.F.R. § 
4.16(a) (2007) (total disability ratings for compensation may 
be assigned, where the schedule rating is less than total, 
and the individual is unemployable due to service-connected 
disabilities).  In a July 2007 DRO decision, the RO granted a 
30 percent rating for gunshot wound of the left calf.  This, 
in combination with the 10 percent rating already in effect 
for the left foot wound, represents the maximum rating for 
those conditions, under the amputation rule.  See 38 C.F.R. § 
4.68 (2007).  Therefore, the issues of entitlement to 
increased ratings for PTSD, left calf and foot injuries, and 
to a TDIU rating have been fully resolved in the veteran's 
favor, and are no longer on appeal.  

In the July 2007 DRO decision, the RO also increased the 
rating for the right malleolus fracture to 20 percent.  
Because a higher rating is possible for an ankle condition, 
and that issue remains on appeal, as a grant of less than the 
maximum available rating does not terminate the appeal, 
unless the veteran expressly states he is satisfied with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  




FINDINGS OF FACT

1.  A fracture of the right malleolus is manifested by 
swelling and limitation of motion; there is no ankylosis.  

2.  Hemorrhoids are not more than moderate; they have not 
been shown to be large or thrombotic, irreducible, or with 
excessive redundant tissue.  Hemorrhoids have not been 
suggested as a possible etiology in the veteran's anemia.  

3.  A scar of the right thigh is stable, superficial, 1 inch 
in circumference, and non-tender.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for fracture of the right malleolus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5271 (2007).  

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code 7336 (2007).

3.  The criteria for a compensable rating for a scar of the 
right thigh have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 7805 
(2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

In this case the veteran was provided a letter in November 
2004, which informed him that in order for an increased 
rating, evidence must show his condition had become worse.  
The RO advised the claimant of his and VA's respective duties 
for obtaining different types of evidence, and told him to 
provide any relevant evidence in his possession.  The notice 
also provided examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, Social 
Security Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  

In March 2006, he was provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  He was told that a disability rating 
was assigned for service-connected disabilities, under a 
rating schedule, and that the rating could change if the 
condition changed.  He was told that a disability rating will 
be determined under the rating schedule, with ratings ranging 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  

Thus, cumulatively, the veteran was informed of the necessity 
of providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Subsequent to the 
notification letters, his claim was readjudicated in a July 
2007 supplemental statement of the case.  Thus, the timing 
defect was cured by a subsequent readjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  He was also provided 
with the specific criteria for the various ratings in the 
October 2004 statement of the case and the July 2007 
supplemental statement of the case.  Thus, the duty to notify 
has been satisfied.

As to the duty to assist, the veteran's pertinent medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disorder(s) since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examinations were thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

A.  Right Malleolus Fracture

Service connection for a right ankle fracture was granted in 
an August 1970 rating decision.  On a VA examination in 
August 2003, X-rays of the right ankle disclosed osteopenia, 
minor soft tissue swelling surrounding the lateral malleolus, 
and calcaneal enthesophyte formation.  The diagnosis was 
degenerative joint disease of the right ankle, status post 
fracture.

Moderate limitation of motion of the ankle warrants a 10 
percent rating, and marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5271.  
The veteran is currently in receipt of a 20 percent rating 
for his right ankle fracture residuals, which is the highest 
rating provided based on limitation of motion of the ankle.  

Higher ratings are provided for certain positions of 
ankylosis of an ankle, including a 30 percent rating when the 
ankle is ankylosed in plantar flexion between 30 degrees and 
40 degrees, or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Code 5270.  

A VA examination was performed in May 2007.  The veteran 
reported a constant residual aching sensation and weakness 
and deformity in the right ankle, as well as a hot sensation 
within the right ankle.  Examination revealed decreased range 
of motion.  He had dorsiflexion to 10 degrees, plantar 
flexion to 10 degrees, and inversion and eversion were each 
to 5 degrees.  The assessment was history of fracture of the 
right ankle joint with residual decreased range of motion and 
soft tissue swelling as well as calcaneal spur.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary 86 (28th Ed. 1994).  Although the veteran has 
limitation of motion in the ankle, the joint is not 
immobilized, and ankylosis has not been shown.  Moreover, as 
he is in receipt of the maximum rating based on limitation of 
motion, a higher rating may not be assigned for functional 
impairment, under that diagnostic code.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Nevertheless, the VA 
examination specifically noted that there was no additional 
limitation of motion on repetitive testing due to weakness or 
fatigue or lack of endurance in the ankle joints.  VA 
treatment records dated from 2002 to 2007 show that in August 
2004 the veteran complained of ankle pain.  In July 2006, the 
veteran's right ankle was noted to be mildly swollen, which 
the veteran said was from previous injury and surgery.  These 
records do not indicate symptoms beyond the marked limitation 
of motion contemplated by the 20 percent rating currently in 
effect.  

In view of these factors, the preponderance of the evidence 
is against the claim for an increased rating, and the 
symptoms present do not more closely approximate the criteria 
for the higher rating.  Accordingly, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Hemorrhoids

The veteran's service-connected hemorrhoids have been rated 
noncompensable by the RO under the provisions of Diagnostic 
Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

On a VA examination in August 2003, the veteran denied having 
any problems with hemorrhoids.  However, on the May 2007 VA 
examination, the veteran reported that he had frequent 
bleeding and pain and a constant burning sensation.  He said 
he had had multiple rectal examinations, and that he had been 
scheduled for a colonoscopy, but he was unable to go through 
with it due to neck pain.  The assessment was hemorrhoids 
with recurrent rectal bleeding.

Neither of these examinations, performed in August 2003 or 
May 2007 contained any objective findings as to the presence 
of hemorrhoids but rather recorded subjective complaints.  
While the examiner in 2007 concluded that the veteran had 
hemorrhoids with recurrent rectal bleeding, he did not report 
any actual examination findings.  The Board is not obliged to 
accept an opinion based on inaccurate medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The VA 
medical records dated from 2003 to 2007 do not bear out the 
veteran's history of multiple rectal examinations, or of 
bleeding hemorrhoids.  

In this regard, VA treatment records dated from 2003 to 2007 
show that in August 2005, the veteran was noted to be anemic.  
Tests including computerized tomography (CT) scans to rule 
out mass lesions in the abdomen and pelvis, as well as a 
gastrointestinal consult to evaluate for inflammatory bowel 
disease, were recommended.  In October 2005, he failed to 
report for his gastroenterology appointment, and it was noted 
that he should reschedule to see if upper gastrointestinal 
endoscopy and colonoscopy could be done.  

In April 2007 he was hospitalized, due to the severity of his 
anemia.  He was noted to be under work-up to rule out a 
gastrointestinal cause of possible blood loss.  Except for 
complaints of abdominal pain and history of reflux 
esophagitis, he declined having many gastrointestinal 
symptoms.  Rectal examination showed non-inflamed 
hemorrhoids.  There is no indication in any of these records 
that hemorrhoids were considered as a possible cause of the 
veteran's anemia.  Moreover, on the only occasion on which 
rectal examination findings were reported, he was noted to 
have non-inflamed hemorrhoids.  

Thus, the medical evidence does not show the presence of 
hemorrhoids that are more than moderate.  Hemorrhoids have 
not been shown to be large or thrombotic, irreducible, with 
excessive redundant tissue.  There is no competent evidence 
indicating that hemorrhoids were considered as an etiology of 
the veteran's anemia.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Right Thigh Scar

On a VA examination in August 2003, the veteran had a 2-cm 
scar on the right leg, which was non-tender to palpation.  
There was no inflammation, edema, or keloid formation.  The 
scar was hypopigmented compared to normal areas of skin.  
There was no limitation of motion caused by the scar.  

On the May 2007 VA examination, the veteran denied any 
residuals symptoms from the right thigh scar.  Examination 
disclosed a scar measuring 1 inch in circumference, about the 
size of a quarter, on the anteromedial aspect of the lower 
third of the right thigh.  The scar was hypopigmented, 
superficial, stable, regular, with no inflammation, edema, 
keloid formation, limitation of motion, limitation of 
function, inflexibility of the skin, or induration of the 
skin.  It was not tender to touch.  The assessment was scar 
on the right thigh without any residual defects.  

VA treatment records dated from 2003 to 2007 do not show 
complaints involving the right thigh scar.  

The veteran's scar was described as superficial on the most 
recent VA examination, and there is no evidence indicating 
otherwise.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  A 10 percent rating may be assigned for scars 
which are superficial and unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
A 10 percent rating is assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Scars that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

As the veteran's 1-inch scar has been shown to be stable and 
non-tender, with no limitation of function, a compensable 
rating is not warranted.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 20 percent for 
fracture of the right malleolus is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a compensable rating for scar of the right 
thigh is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


